ORDER
PER CURIAM
On consideration of appellee’s petition for rehearing or rehearing en banc, and appellant’s response thereto, it is
ORDERED by the merits division* that the petition for rehearing is denied; and it appearing that the majority of the active judges of this court have voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that appellee’s petition for rehearing en banc is granted and that the opinion and judgment of July 16, 2015, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. It is
FURTHER ORDERED that the parties shall file new briefs as follows: the appellant’s brief shall be filed on or before December 15, 2015, and appellee’s brief shall be filed within 30 days thereafter. Appellant may file a reply brief within 21 days after appellee’s brief is filed. Each party shall file ten copies of its briefs. These new briefs shall be specifically designed for consideration by and addressed to the en banc court and shall supersede all briefs previously filed in this appeal.
Associate Judge McLEESE did not participate in this appeal.